Citation Nr: 1126037	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA). This appeal was previously before the Board in January 2010, when other issues were decided but the issue remaining on appeal was remanded for additional development.

The Veteran testified at a Board hearing in September 2009.  A transcript of that hearing is of record.

The Board notes that during the hearing, the Veteran raised two new claims that are not in appellate status.  The Veteran raised a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.  Also, the Veteran raised a claim of entitlement to an increased disability rating for bilateral hearing loss.  The Board referred these issues to the RO for appropriate action in the prior January 2010 Board remand, but the status of the RO's acknowledgement of those claims since that time is unclear, due possibly to incompleteness of the claims-file.  These matters are hereby referred to the RO for any appropriate action.

Unfortunately, not all of the prior Board remand's directives were completed.  As such, another remand is in order.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As discussed in more detail in the Board's prior remand, this case features conflicting medical evidence throughout the period of appeal with inconsistent indications concerning the Veteran's visual acuity at different points in time.  Significantly, multiple among these varying indications show visual acuity that may meet the criteria for assignment of a higher disability rating during multiple and substantial periods on appeal.  The Board must consider not only the current level of disability on appeal, but also the severity of the disability shown during other portions of the period on appeal.  In a claim for an increased rating, 'staged' ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A VA examination was directed by the Board's prior remand with instructions to both address the Veteran's current visual acuity and review the conflicting evidence from throughout the period on appeal and address the inconsistencies with a medical opinion concerning whether the varying results reflect actual alternating improvement and worsening of visual acuity.  The resulting March 2010 VA examination report addresses the current level of disability by reporting the Veteran's visual acuity as of the time of the examination; however, the VA examination report entirely ignores the remand's request for a medical opinion concerning the previous visual acuity testing results.  Specifically, remand directive '1(b)' was ignored by the March 2010 VA examination report; the Board has restated the contents of the inquiry from that remand directive in the new remand directives below.

Unfortunately, not all of the prior Board remand's directives were completed.  As such, another remand is in order.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the claims file contains a sheet dated in December 2010 that shows that the RO requested an addendum to the March 2010 VA examination report to specifically address the omission discussed above.  However, no such addendum is of record.

Additionally, the Board observes that there is some indication that the claims file currently available for review may not be complete.  The Board's January 2010 decision and remand referred new claims for benefits to the RO; one issue involved entitlement to service connection for peripheral neuropathy, and the other involved a claim of entitlement to an increased rating for hearing loss.  The claims-file now contains a sheet dated in December 2010 which appears to show that the RO requested a peripheral nerves VA examination in March 2010 (apparently in connection with the new service connection claim), and the sheet indicates that this VA examination was completed.  The sheet indicates that another such examination was requested in May 2010 and is also listed as having been completed.  The claims-file does not contain any corresponding VA examination reports for such completed examinations.

In light of these circumstances, the Board believes that appropriate action must be taken to ensure that the Veteran's claims file contains the complete set of all appropriate documentation for his VA claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to ensure that all relevant records that are supposed to be associated with the claims-file are, in fact, associated with the claims file.  In this regard, the RO/AMC should note that a December 2010 "C&P Appointments" list with a request for a supplemental medical opinion indicates that multiple VA examinations and medical opinions have been obtained for which there are no corresponding reports currently contained in the claims-file.  The RO/AMC should prepare a written determination indicating that appropriate actions have been completed and that the claims-file is appropriately complete before proceeding to the other directives of this remand.

2.  If no adequate supplement to the March 2010 VA examination report is associated with the claims file during the above-directed efforts to remedy its possible incompleteness, the RO/AMC should arrange for the March 2010 eye examiner or, if such examiner is no longer available, other appropriate medical personnel to provide a supplemental medical opinion to the March 2010 VA examination report.  This supplemental medical opinion should specifically respond to question (b) from the Board's prior January 2010 remand, which requested as follows:

b)  The examiner is also asked to review the Veteran's claims files, particularly the medical records presenting measurements of visual acuity over the past several years, and to present an opinion explaining the variations in the results.  The April 2006 VA examination report, and private medical records dated in April 2006, March 2007, May 2007, April 2009 (with results of a January 2009 examination), and August 2009 show significant fluctuations in assessed visual acuity in either eye.  In light of all the pertinent evidence found, please address the following:

A May 2007 private medical report indicates that corrected visual acuity was 20/50 in the left eye and 20/200 in the right eye.  Subsequent records indicate substantially different and variable results in visual acuity evaluations.  Moreover, the Veteran has had reported left eye corrected visual acuity of 20/50 on multiple occasions in the past several years, but those testing results are each followed by reports of apparently improved visual acuity in the left eye at some examinations.  Please opine as to the cause of such variations with reference to the pathology of diabetic retinopathy.  Specifically, the Board seeks a medical opinion as to whether the upward shifts in reported visual acuity likely represent actual improvement in vision or, rather, variation in testing conditions and other variables not indicative of actual improvement in visual acuity.

A rationale for all opinions expressed, should be set forth in the report.  The examiner should indicate in the examination report that the Veteran's medical records were reviewed.

3.  In the interest of avoiding future remand, the RO/AMC should then review the supplemental examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  After completion of the above, and any other development deemed necessary, the RO/AMC should review the claims file and adjudicate the Veteran's bilateral eye disability claim as appropriate.  If the claim on appeal remains denied to any extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

